Citation Nr: 1001296	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a right foot 
disability manifested by plantar stress.  

2.	Entitlement to service connection for hammer toe, 5th 
digit, right foot.  

3.	Entitlement to service connection for hallux valgus, right 
great toe.  

4.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impingement syndrome and subchondral humeral cysts, left 
shoulder, claimed to have resulted from Department of 
Veteran's Affairs (VA) treatment in March 2000.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1978 to April 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision of the Roanoke, Virginia VA Regional 
Office (RO.  In June 2006, a Travel Board hearing was held 
before the undersigned; a transcript is associated with the 
claims file.  In September 2007 the case was remanded by the 
Board for development.  

The matters of service connection for a right foot disability 
manifested by plantar stress and compensation under 
38 U.S.C.A. § 1151 for impingement syndrome and subchondral 
humeral cysts, left shoulder are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on her part is 
required.


FINDINGS OF FACT

1.	A right foot 5th digit, hammer toe was not manifested 
during service or until several years thereafter, and is not 
shown to be related to the Veteran's service or to any event 
therein.  

2.	Hallux valgus of the right great toe was not manifested 
during service or until several years thereafter, and is not 
shown to be related to the Veteran's service or to any event 
therein.


CONCLUSIONS OF LAW

1.	Service connection for right foot 5th digit hammer toe is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.	Service connection for right great toe hallux valgus is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  
The Veteran was advised of VA's duties to notify and assist 
in the development of her claims for service connection prior 
to the initial adjudication of the claims.  An August 2002 
letter explained the evidence necessary to substantiate her 
claims, the evidence VA was responsible for providing, and 
the evidence she was responsible for providing.  A March 2006 
letter informed the appellant of disability rating and 
effective date criteria.  A September 2007 letter explained 
the evidence necessary to substantiate her claim for 
compensation under 38 U.S.C.A. § 1151, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  This letter also informed the 
appellant of disability rating and effective date criteria.  
A November 2007 supplemental statement of the case (SSOC) 
readjudicated the matters after the appellant and her 
representative responded and further development was 
completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA timing defect is cured by issuance 
of fully compliant notification followed by readjudication of 
the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in October 2007.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.


B.	Legal Criteria, Factual Background, and Analysis

Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for disease that is diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for three separate 
disabilities involving her right foot.  Her STRs do not show 
any pertinent abnormality on examination for entry on active 
duty.  In October and November 1978, she was seen for 
complaints of bilateral foot pain.  She was evaluated at a 
podiatry clinic and given a gel cast.  X-rays were 
interpreted as within normal limits.  In November 1978, her 
right foot was noted to be "OK".  The assessment was 
resolving MT stress, bilaterally.  In June 1979, she had 
complaints of bilateral knee and foot pain.  On examination 
the feet appeared normal; the assessment was chondromalacia 
(a knee disability which is service connected).  She was 
provided bilateral arch supports.  In January 1980, it was 
noted that she had complaints of persistent knee and foot 
pain, and that she lived on the 3rd floor and had pain on 
climbing stairs.  The impression was persistent foot/knee 
pain.  The Veteran was referred for an orthopedic evaluation 
at which no foot disability was identified.  The assessment 
was chondromalacia, muscular pain.  It was recommended that 
the Veteran continue her exercise program.  The record does 
not include a service separation examination report.  

VA outpatient treatment records include a report, dated in 
May 1980, which shows that the Veteran had the sudden onset 
of pain in the right ankle, with swelling.  It was noted that 
she had her right foot evaluated in the past.  The diagnosis 
was right ankle pain of unknown etiology.  On August 1980 VA 
examination, she had complaints of pain in both feet; 
examination did not reveal any foot pathology.  

VA records further show that the Veteran was again seen for 
complaints of foot pain in 1987.  In May 1988, she underwent 
arthroplasty of the right 5th toe.  July 2002 X-rays show a 
small size middle phalangeal bone of the 5th toe possibly 
secondary to previous osteotomy.  August 2002 X-rays show 
mild hallux valgus without evidence of degenerative change or 
pes planus.  November 2002 records note a planned right 1st 
metatarsal osteotomy and a right 5th arthroplasty.  November 
2002 right foot X-rays show postoperative residuals of a 
bunionectomy of the 1st metatarsal head, with osteotomy of 
the 1st proximal phalanx.  In May 2003, the Veteran underwent 
another surgical procedure for removal of painful retained 
hardware from previous surgeries.  

The Board's September 2007 Remand ordered an examination to 
determine whether the Veteran's current foot disabilities 
were related to her service and specifically to her foot 
complaints therein.  

Hammer Toe, 5th Digit, Right Foot

On October 2007 VA examination, the Veteran's history of 
surgeries of the right 5th toe was noted.  She said that 
since her surgery May 1988, she had ongoing difficulty with 
shoe wear and corn development over the right 5th digit.  
During service she was issued shoes that were too large, but 
prior to that time, she was able to wear high heels, with a 
narrow toe box.  She now, generally, chose flat-soled shoes.  
After examination and review of medical records, the 
pertinent assessment was status post right 5th toe 
arthroplasty for hammer toe, with continued corn formation 
and skin ulceration of the 5th toe.  The examiner (and a 
supervising physician) stated that they were unable "to 
resolve without resorting to mere speculation" that the 
hammer toe was related to service, but that, generally, this 
was associated with wearing high-heeled shoes with a narrow 
toe box, which the Veteran indicated she did not do during 
service.  In essence, the VA examiner (and the supervising 
physician) indicated that there was insufficient evidence to 
relate the Veteran's current right fifth digit hammertoe 
deformity to her foot complaints (and that any such opinion 
would be speculative in nature).  Medical evidence that is 
speculative in nature cannot be used to support a claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The opinion 
provider(s) supported their opinion by identifying another, 
more likely, cause for the disability, i.e. wearing narrow 
toe box shoes (which did not occur in service).  Because they 
expressed awareness of the accurate factual evidence in this 
matter, explained the rationale for the opinion, and by 
virtue of their training, are competent to render an opinion 
in this matter, their opinion is probative evidence.  Because 
there is no competent evidence to the contrary, the opinion 
is persuasive.  

Treatment records show that in service and thereafter the 
Veteran was treated for complaints of foot pain.  However, 
there is no competent (medical) evidence of a nexus between 
the Veteran's right 5th digit hammer toe and her service or 
her foot complaints therein.  Although her own statements 
assert that there is a relationship between the development 
of her hammer toe and her service foot complaints therein, 
she is not competent to provide an opinion in a matter 
requiring medical knowledge, such as the etiology of her 
hammer toe disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

Hallux Valgus, Right Great Toe

On October 2007 VA examination, the Veteran's history of 2002 
and 2003 surgeries for right great toe hallux valgus was 
noted.  She indicated that since those surgeries she has been 
told the toe was frozen.  She stated that during service she 
was issued shoes that were too large, but prior to that time 
was able to wear high heels with a narrow toe box; she now 
wore flat-soled shoes.  After examination and review of 
medical records, the pertinent assessment was status post 
bunionectomy with osteotomy of the 1st proximal phalanx with 
continued pain in the area.  The examiner (and a supervising 
physician) stated that they were unable to resolve without 
resorting to mere speculation that the hallux valgus was 
related to service, but that, generally, this was associated 
with wearing high-heeled shoes with a narrow toe box, which 
the Veteran, by admission, did not wear during service.  In 
essence, the VA examiner (and the supervising physician) 
indicated that there was insufficient evidence to relate the 
Veteran's current hallux valgus to her foot complaints (and 
that any such opinion would be speculative in nature).  
Medical evidence that is speculative in nature cannot be used 
to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Notably the opinion provider(s) supported their 
opinion by identifying another, more likely, cause for the 
disability, i.e. wearing narrow toe box shoes (which did not 
occur in service).  Because they expressed awareness of the 
accurate factual evidence in this matter, explained the 
rationale for the opinion, and by virtue of their training, 
are competent to render an opinion in this matter, their 
opinion is probative evidence.  Because there is no competent 
evidence to the contrary, the opinion is persuasive.  

The Veteran's statements allege that there is a relationship 
between her service and the development of her right great 
toe disability; however, as is noted above, she is not 
competent to offer an opinion requiring medical knowledge.  


ORDER

Service connection for hammer toe, 5th digit, right foot, is 
denied.  

Service connection for hallux valgus, right great toe, is 
denied.  



REMAND

The Board's September 2007 remand requested examinations to 
ascertain whether the Veteran has a right foot disability 
manifested by plantar stress that is related to service and 
whether she has additional disability (including impingement 
syndrome and subchondral humeral cysts of the left shoulder) 
from a surgical process (an incision and drainage of a left 
axilla abscess) during VA outpatient treatment in March 2000.  
The examiners were to explain the rationale for their 
opinions.

Regarding right foot disability, the Veteran's treatment 
records show she had complaints of right foot pain on several 
occasions during service and soon after her discharge from 
active duty.  On October 2007 VA examination, a disability 
entity manifested by plantar stress was not identified.  The 
examiner (and a supervising physician) indicated that it 
could not be determined without resorting to mere speculation 
whether or not any plantar stress was related to military 
service.  They did not explain the rationale for the opinion 
or discuss any other (more likely) etiology for any such 
disability.  

Likewise, the October 2007 examination did not adequately 
address whether the Veteran's current left shoulder 
disability(ies) is(are) related to the March 2000 procedure 
or comment regarding any [more likely] cause for the current 
left shoulder disability(ies) if they were found to be 
unrelated to the March 2000 procedure.  Without adequate 
rationale the opinions offered are conclusory, inadequate for 
the adjudicatory determinations to be made, and 
insufficiently responsive to the Board's October 2007 remand 
instructions.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to 
be examined by an orthopedist to determine 
whether or not she has a right foot 
disability manifested by plantar stress and, 
if so, the likely etiology of such disability 
(specifically whether it is related to her 
service/foot complaints therein).  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination.  
Based on examination of the Veteran and 
review of her claims file, the examiner 
should offer opinions responding to the 
following:

(a) Does the Veteran have a chronic right 
foot disability manifested by plantar stress?

(b) If the Veteran is found to have a 
disability manifested by plantar stress, is 
such disability at least as likely as not (a 
50 percent or better probability) related to 
the Veteran's foot complaints/problems in 
service?  If the Veteran is found to have a 
right foot disability manifested by plantar 
stress, but such disability is considered to 
be unrelated to her complaints in service, 
the examiner is asked to comment on the [more 
likely] etiology for the disability.  The 
examiner must explain the rationale for all 
opinions.  

2.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to ascertain whether she has 
additional disability [and specifically 
impingement syndrome and subchondral humeral 
cysts] of the left shoulder following/as a 
result of her incision and drainage of left 
axilla abscess procedure in the course of 
March 2000 outpatient treatment at the 
Richmond VAMC.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based on 
examination of the Veteran and review of 
pertinent medical records, the physician 
should offer opinions responding to the 
following:

(a) Does the Veteran have additional 
disability from (following) the March 2000 
treatment/surgical procedure? 

(b) If the response to (a) is yes, the 
examiner should identify the disability 
(indicating whether it includes impingement 
syndrome and/or subchondral humeral cysts), 
and further opine whether the treatment 
provided (and resulting additional 
disability) involved any fault (i.e., 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault) on the part of VA in furnishing the 
treatment, or is due to an event not 
reasonably foreseeable.  The examiner must 
explain the rationale for all opinions given 
(and the discussion of rationale should 
specifically include comment regarding the 
likely etiology for the Veteran's diagnosed 
left shoulder impingement syndrome and 
subchondral humeral cysts).  

3.  The RO should then readjudicate these 
matters.  If either remains denied, the 
RO should issue an appropriate SSOC, and 
afford the Veteran and her representative 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  .


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


